 



Exhibit 10.78
SEPTEMBER 2007 AMENDMENT OF SERIES 1 NOTES
ISSUED BY IRVINE SENSORS CORPORATION
AND HELD BY LONGVIEW FUND L.P. AND ALPHA CAPITAL ANSTALT
     This Agreement entered into effective as of September 30, 2007 (the
“September 2007 Amendment of Series 1 Notes”) by and among IRVINE SENSORS
CORPORATION, a Delaware corporation (hereinafter called “Company”), and LONGVIEW
FUND L.P. and ALPHA CAPITAL ANSTALT (each a “Holder”). The Company and Holders
are entering into this September 2007 Amendment of Series 1 Notes to amend
certain provisions of certain Series 1 Senior Subordinated Secured Convertible
Notes dated December 30, 2005 (as amended, each a “Series 1 Note”), issued by
the Company pursuant to a Securities Purchase Agreement dated as of December 30,
2005 (as amended, the “Purchase Agreement”).
     The Series 1 Notes were subsequently assigned by the original holders of
the Series 1 Notes to the Holders pursuant to that certain Assignment of
Series 1 and Series 2 Senior Subordinated Secured Convertible Notes, dated
December 29, 2006, and Addendum thereto (“Assignment Agreement”). Capitalized
terms used but not defined herein shall have the respective meanings given to
such terms in the Series 1 Notes, Purchase Agreement and Assignment Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Amendment and other good and valuable
consideration, receipt of which is acknowledged, the Company and the Holder
hereby agree as follows:
     1. The Interest Payment Date with respect to all interest payable under the
Series 1 Notes shall be the Maturity Date, accelerated or otherwise. All
interest shall compound monthly.
     2. The Company may, upon ten (10) Trading Days prior written notice to the
Holders, defer the Principal Payment Date with respect to any or all Monthly
Installments until the Maturity Date, accelerated or otherwise. The Interest
Rate with respect to any such deferred Monthly Installments shall be ten percent
(10%) per year (the “Deferral Interest Rate”). For the avoidance of doubt,
neither the Company nor a Holder may exercise any rights to convert into Common
Stock any interest constituting the incremental increase in interest above the
Interest Rate up to the Deferral Interest Rate as a result of a deferred Monthly
Installment. Interest which accrues on the deferred Monthly Installment at the
unamended Interest Rate shall be convertible in the same manner as set forth in
the Series 1 Note.
     3. The Interest Rate shall not be reduced upon the occurrence of an
Interest Rate Adjustment Event.
     4. Except as expressly amended hereby, the Series 1 Notes, the Assignment
Agreement, the surviving provisions of the Purchase Agreement described in the
Assignment Agreement, and all other agreements made in connection therewith and
all terms thereof shall remain in full force and effect.
     5. This September 2007 Amendment of Series 1 Notes may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to any other party, it being understood that
all parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile or electronic transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) same with the same force and effect as if such
signature were an original thereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company and Holder hereby execute this September 2007
Amendment of Series 1 Notes as of the date first written above.

            IRVINE SENSOR CORPORATION
“Company”
      By:   /S/ JOHN C. CARSON         Name:   John C. Carson        Title:  
President & CEO     

            LONGVIEW FUND, L.P.
“Holder”
      By:   /S/ S. MICHAEL RUDOLPH         Name:   S. Michael Rudolp       
Title:   CFO — Investment Adviser     

            ALPHA CAPITAL ANSTALT
“Holder”
      By:   KONRAD ACKERMAN         Name:   Konrad Ackerman        Title:  
Director     

 